COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §
  Teresa Corral-Lerma,
                                                  §            No. 08-17-00201-CV
                          Appellant,
                                                  §               Appeal from the
  v.
                                                  §             120th District Court
  Border Demolition & Environmental Inc.,
  as a Corporation, Raul Solis, Individually,     §          of El Paso County, Texas
  and Bonnie Solis, Individually,
                                                  §              (TC# 2009-2631)
                          Appellees.
                                                  §

                                            ORDER

       Appellant Teresa Corral-Lerma has filed with this Court a Notice of Suggestion of

Bankruptcy under Chapter 13 of the Bankruptcy Code. Pursuant to 11 U.S.C. §362(a), any further

action in this appeal is automatically stayed. Under these circumstances, and for administrative

purposes, it is ORDERED that this appeal is removed from the docket and abated. The appeal will

be reinstated upon proper motion showing that the stay has been lifted and specifying the action

required by this Court.

       Accordingly, the appeal is abated.

       IT IS SO ORDERED this 7th day of November, 2017.




                                                PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.